DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/25/2021.  These drawings are accepted.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Golding (US Pub # 2017/0105507) in view of Gueret (US Pat # 6,305,861) and Katz (US Pat # 2,751,914).


a carrier (80) comprised of an elongated body having a first end and a second end (Figure 2 at top/bottom), the first and second ends at opposing terminal ends of the elongated body and defining an axis of the carrier between the first and second ends (see Figure 1), the carrier further having a first cavity formed at the first end that extends into the elongated body (see Figure 2) coaxially on the axis of the carrier (as evidenced by Figure 2), and a second cavity formed at the second end that extends into the elongated body coaxially on the axis of the carrier (as evidenced by Figure 2); 
a first container (Figure 1 at 90, top) having a body portion that defines an internal volume and that is sized to fit within the first cavity of the carrier (see Figure 1), and including a first collar (Figure 3 at collar carrying 75) that extents around a circumference of the body portion at top of the first container (see Figure 3), a first interference ridge (75) formed on the first collar, the first container further including a first cap (10) configured to close the internal volume (see Figure 1) and including an applicator (Figure 1 at 40) attached to the cap that extends into the internal volume (via, see Figure 1 at 30); and
a second container (Figure 2 at 70, bottom) having a body portion that defines an internal volume and that is sized to fit within the second cavity of the carrier (see Figure 1), and including a second collar (Figure 3 at collar carrying 75) that extends around a circumference of the body portion at top of the second container (see Figure 3), a second interference ridge (75) formed on the second collar; and the second container further including a second cap (10) configured to close the internal volume (see Figure 1) and including an applicator (40) attached to the cap that extends into the internal volume (see Figure 1).
Golding does not teach a first interference ridge is formed at the first end of the carrier, and a second interference ridge is formed at the second end of the carrier, and the first and second interference ridges are outward-facing; and the first interference ridge of the first container faces inward and a first relief formed above the first interference ridge between the body portion of the first container and the first collar, wherein the first interference ridge of the first collar removably retains the first container in the first cavity by interference with the outward-facing first interference ridge of the carrier wherein the first interference ridge of the carrier sits in the first relief and the second interference ridge faces inward, a second relief formed above the second interference ridge between the body portion of the second container and the second collar, wherein the second interference ridge of the second collar removably retains the second container in the second cavity by interference with the outward facing second interference ridge of the carrier wherein the second interference ridge of the carrier sits in the second relief,
and wherein the first cap and the second cap each have a top that has an upper edge and an outermost surface at the upper edge across the top that is flat in a plane that, when the first and second cap are on the first and second containers to close the internal volume of the first and second containers respectively, is perpendicular to the axis of the carrier, and wherein the outermost surface of each of the first and second caps extends, around an entirety of the upper edge of each of the first and second caps, in a direction perpendicular to the axis of the container, beyond an outside wall of the carrier.
However, Gueret teaches an interference ridge coupling for a cosmetic container (Figure 10 at 42) to couple to an internal member (Figure 10 at 46); wherein the coupling is formed via an outward facing interference ridge (Attached Figure 1 at A) at a top end of the container that engages with an inward facing interference ridge (see Attached Figure 1 at B) of the internal member such that the outward facing interference ridge of the container sits in a first relief that formed above the inward facing interference ridge between the container and a collar formed by the outer perimeter of the 

    PNG
    media_image1.png
    347
    427
    media_image1.png
    Greyscale

Attached Figure 1: Gueret Figure 10, annotated for clarity

With regards to the cap, Katz teaches a double sided cosmetic container (40) to have a cap at either end (42/18), wherein each cap has a top (20) that has an upper edge and an outermost surface at the upper edge across the top that is flat in a plane that, when the first and second cap are on the first and second ends, is perpendicular to the axis of the carrier (see Figure 2), and wherein the outermost surface of each of the first and second caps extends, around an entirety of the upper edge of each of the first and second caps, in a direction perpendicular to the axis of the container, beyond an outside wall of the carrier (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cap of Golding to be the mirrored caps of Katz in order to provide the user with an aid to applying cosmetic.
Regarding claim 2, Golding is silent to the dimensions of the device. However, the instant disclosure on paragraph 0037 describes the diameter as being merely preferable and does not describe 
Regarding claim 3, Golding is silent to the dimensions of the device. However, the instant disclosure on paragraph 0047 describes the claimed volume of the container as being merely preferable and does not describe it as contributing any unexpected result to the device. As such this parameter of the volume of the container being 0.24 ounces is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results of the effective diameter
Regarding claim 6, Golding teaches the interference ridges of the carrier only extend partway around the carrier (See Figure 3) thereby forming a stop portion that is configured to prevent the first and second containers from rotating in the carrier when mounted in the carrier.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Golding in view of Gueret and Katz, as applied to claim 1 above, in further view of Mahoney et al. (US Pat # 9,301,593).
Regarding claims 4-5, Golding teaches the carrier; but does not teach the cross section of the carrier is non-circular.
However, Mahoney et al. teaches providing a carrier (206) that has a non-circular cross section (See Figure 8), where the carrier carries an internal cosmetic container (202) and engages a removable cap (204, where such is also non-circular in shape). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carrier of Golding to be noncircular in cross section, as taught by Mahoney et al. as a matter of non-critical design choice. It further would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cap of Golding to be non-circular in cross-section as taught by Mahoney et al. in order to match the carrier.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Golding in view of Gueret and Katz, as applied to claim 1 above, in further view of Godin et al. (US Pub # 2017/0231378).
Regarding claim 7, Golding teaches the caps; but does not teach the caps to carry a metal weight in their top end.
However, Godin et al. teaches a cosmetic brush (Paragraph 0002) to contain a handle (320) with a weighted component at its end remote from the brushing portion (Paragraph 0119). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the caps of Golding, at an end remote from a brush head, to contain a weighted element, as taught by Godin et al. in order to provide better balance for ease of use, and or allow the brush to be maintained in a position when placed on a surface (Godin et al. Paragraph 0119). With regards to the weighted portion being metal, as Godin et al. teaches metal can be used in combination with other materials to form a cosmetic brush with handle (Paragraph 0119 of Godin et al.), then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the weight of Golding/Godin et al. to be metal, as taught by Godin et al. as such are well known materials to be used to form cosmetic tools.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772